Citation Nr: 1722000	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  04-06 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an increased initial rating, in excess of 10 percent prior to April 7, 2010, and in excess of 30 percent through January 20, 2016 for a migrainous vertigo disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Navy, with active duty service from January 1980 through January 1982.  

This appeal comes to the Board of Veterans' Appeals ("Board") from an April 2008 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Oakland, California (hereinafter Agency of Original Jurisdiction ("AOJ")).  Thereafter, in a March 2011 rating decision, the AOJ awarded the Veteran an increased initial rating of 30 percent disabling, effective April 8, 2010.  

The Veteran's appeal has previously been before the Board.  Most recently, in a November 2015 decision, the Veteran's claim for an increased initial rating for migrainous vertigo was remanded to the AOJ for further development.  A review of the claims file reveals that the Veteran was afforded an updated VA examination and that the AOJ issued a Supplemental Statement of the Case on February 12, 2016.  Therefore, the Board finds the directives of the November 2015 remand were substantially complied with and the Veteran's appeal has been properly returned to the Board for appellate adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).

During the pendency of this remand, the Board observes the AOJ issued a rating decision in February 2016 which granted the Veteran an increased rating of 50 percent disabling for his migrainous vertigo disability, effective January 20, 2016.  This increased rating represents an award of the full schedular evaluation for this service connected disability from January 20, 2016.  As such, the Veteran's claim on appeal has been reclassified as a claim for an increased rating in excess of 10 percent prior to April 8, 2010 and in excess of 30 percent from April 8, 2010 through January 20, 2016.  

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

Lastly, the Board observes the Veteran has submitted a claim for service connection of a sleep apnea disability, which has not been fully adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over this claim, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  Beginning on and after November 26, 2007, the Veteran's migrainous vertigo disability was manifested by prostrating attacks occurring on an average of once a month. 

2.  Prior to April 8, 2010, the service-connected migrainous vertigo disability was not manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 


CONCLUSIONS OF LAW

1.  The criteria for an increased initial rating of 30 percent, but no greater, for the service-connected migrainous vertigo disability were met beginning on November 26, 2007.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Codes 6204, 8100 (2016).

2.  Beginning on and after April 8, 2010, but no sooner, the criteria were met for an increased rating of 50 percent for the service-connected migrainous vertigo disability.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA Duties to Notify and Assist:

As provided for by the Veterans Claims Assistance Act of 2000 ("VCAA"), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  The VCAA required notice provisions were accomplished by numerous letters, including those dated in in February 2002, May 2008, and August 2012, which informed the Veteran of the information and evidence not of record that is necessary to substantiate the claim, the information and evidence that the VA will seek to provide, and the information and evidence the Veteran is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The letters also informed the Veteran how disability ratings and effective dates are established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

Pertinent to VA's duty to assist, the record also reflects that the AOJ has undertaken appropriate actions to obtain all relevant evidence material to this claim.  The evidentiary file contains the Veteran's service treatment records ("STRs"), VA treatment records, records from the Social Security Administration, and all identified and available private treatment records.  For his part, the Veteran has submitted personal statements, letters from his family and friends, and arguments from his representative.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims.

The Veteran was additionally afforded VA examinations in July 2005, November 2007, March 2010, April 2010, September 2015, and January 2016  in connection with the claim addressed herein.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  The Board finds these VA examinations and the opinions provided are thorough, supported by a clear rationale, based on a review of the claims folder, and supported by the clinical evidence of record.  Additionally, these VA examiners considered the Veteran's lay assertions in reaching their conclusion.  Therefore, the Board finds that these medical opinions are adequate to decide the claims on appeal.

Therefore, the Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  Moreover, for the increased rating issues on appeal, neither the Veteran, nor his representative, have advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  For these reasons, the Board concludes that the VA has fulfilled its duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Lastly, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Governing Laws and Regulations for Entitlement to an Increased Rating:

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities ("Rating Schedule"), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.   38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

That being the relevant generalized law to increased ratings, the Board will now discuss the specific code under which the Veteran's disability will be analyzed.  Notably, the Veteran's migrainous vertigo disability was initially rated under Diagnostic Code 6240 for peripheral vestibular disorders.  See April 2008 Rating Decision.  Under this Diagnostic Code, the Veteran's migrainous vertigo disability was assigned a 10 percent disability rating for symptoms of occasional dizziness.  In a subsequent March 2011 Rating Decision, the AOJ assigned an increased disability rating under Diagnostic Code 8100, for migraine headache disabilities.  

Based upon a review of the veteran's longitudinal medical records and with consideration of the totality of his reported symptoms, the Board finds that Diagnostic Code 8100 remains the most appropriate code to assess the severity of the Veteran's migrainous vertigo disability.  The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Therefore, the Board will evaluate the Veteran's disability, for the entire period on appeal, under Diagnostic Code 8100.

Under the terms of Diagnostic Code 8100, a 10 percent evaluation is assigned for migraines with characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent evaluation is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent evaluation, the highest available under Diagnostic Code 8100, is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a.

The rating criteria do not define "prostrating" as used in Diagnostic Code 8100.  By way of reference, the Board notes that according to WEBSTER'S NEW COLLEGE DICTIONARY 909 (3d Ed. 2008), "prostrate" is defined as "physically or emotionally exhausted."  "Incapacitated" is listed as a synonym.  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness."

Similarly, the regulations provide no clarification as to the meaning of the phrase "productive of severe economic inadaptability."  The Court, however, has interpreted the phrase to mean "producing" or "capable of producing" economic inadaptability.  See Pierce v. Principi, 18 Vet. App. 440, 445 (2004).  

Having reviewed the evidentiary record thoroughly, and resolving all doubt in the Veteran's favor, the Board finds the Veteran is entitled to an increased initial rating of 30 percent for his service-connected migrainous vertigo disability, effective November 26, 2007.  Thereafter, the Board finds the Veteran's disability more nearly approximates an increased 50 percent disability rating beginning on and after April 8, 2010.    

i.  Entitlement to an increased 30 percent disability evaluation beginning on November 26, 2007.  

The Board finds the evidence and medical opinion evidence support the award of an increased 30 percent evaluation as of November 26, 2007, the date of the Veteran's VA examination.  Notably, this examination was the first documented time where the Veteran was found to have "prostrating" migraines occurring on average once a month over the last several months.  As noted above, the Rating Schedule requires a migraine disability to be symptomatic of prostrating headaches in order to warrant an increased rating of 30 percent.  

This November 2007 VA examination is the earliest possible date on which to award the Veteran an increased initial disability evaluation.  Prior to this period, the Veteran's medical records showed sparse and non-descript reports of headaches which the Veteran subjectively attributed to sinus pressure and/or side-effects of his medications.  For example, during a September 2004 physical examination, the Veteran reported an occurrence of moderate, infrequent headaches as a side-effect of his medication Paxil.  During a December 2005 appointment, the veteran reported recent occurrences of headaches due to sinus pressure.  These early VA treatment records additionally note that the Veteran's complains of headaches were quickly resolved with changes to his medications, specifically Paxil and his allergy medications.  As such, the Board finds no factual basis on which to award an earlier increased rating for his migrainous vertigo disability. 

Also of significance, the Board observes the VA examiner who conducted the November 2007 examination was the same physician who performed the April 2010 VA examination.  Following this April 2010 VA examination, the AOJ cited the findings and conclusions as evidence to support the award of an increased disability rating of 30 percent.  Closer inspection of the April 2010 VA examination reveals that the examiner cited to her findings from the November 2007 examination to describe the symptoms of the Veteran's previously reported flare-ups and prostrating headaches.  

The Board is aware the Veteran reported more frequent headaches during this period.  For example, during the November 2007 VA examination the Veteran reported he experienced less severe, i.e. non-prostrating, headaches, more regularly throughout the week and month.  Although the Veteran reported more than one headache per month, there is no indication all the Veteran's headaches rose to the severity of a prostrating headache.  Specifically, the Veteran reported he experiences a headache "a few times per week and on occasion it is a daily headache."  The Veteran was unable to quantify how often he experiences a flare-up during a given week or during a typical month.

As a lay person, the Veteran is competent to report symptoms such as the length, severity, and frequency of his headaches, as these symptoms require only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Therefore, the Board has considered the Veteran's lay statements regarding the length and severity of his headaches.  However, the Board finds the Veteran's lack of specificity regarding the number of prostrating headaches during this period to be suggestive that they were not so numerous that they occurred more than once per month, averaged over a several month period.  

Furthermore, the Board finds the Veteran's symptoms were not productive or capable of producing severe economic inadaptability during this time period.  During the November 2007 examination, the examiner observed the Veteran is able to independently and routinely attend to his regular daily activities and chores.  The Board observes the Veteran was not employed during this period due to disability leave from his prior employer for several musculoskeletal injuries.  However, during the subsequent April 2010 VA examination, the same examiner concluded the Veteran overall disability picture during the year prior to April 2010 did not approximate symptoms which were productive of or capable of producing severe economic inadaptability.  The Board finds this conclusion to be persuasive, as it was based upon a comprehensive examination of the Veteran, his medical history, and the veteran's subjective reports of symptoms and frequency of flare-ups. 

In conclusion, and after resolving all doubt in the Veteran's favor, the Board finds the credible objective and subjective evidence of record supports the award of an increased initial 30 percent disability rating beginning on November 26, 2007.  

ii.  Entitlement to an increased disability evaluation of 50 percent beginning on and after April 8, 2010:

The Board again relies upon the conclusions of the April 2010 VA examiner to find that the Veteran's overall disability picture more nearly approximated an increased 50 percent disability evaluation beginning on and after April 8, 2010.  Notably, during this examination, the examiner concluded the Veteran's migrainous disability would reduce his ability to work and maintain regular attendance during periods of exacerbated symptoms.  Specifically, the examiner concluded the Veteran would be capable of at least "part-time administrative work," when he was not experiencing an "acute exacerbation" of his migrainous vertigo disability.  

Although the April 2010 VA examiner's conclusion does not state in explicit terms that the Veteran's migrainous vertigo disability is productive of severe economic inadaptability, the Board finds it is implied.  Specifically, the examiner concluded the Veteran would be of "part-time administrative work," but only when he was not experiencing a flare-ups of his migraine symptoms.  A favorable reading of this conclusion reveals that the Veteran's migrainous vertigo disability would be capable of producing severe economic inadaptability.  

However, the Board finds that the April 2010 VA examination is the earliest time the evidentiary record supports a finding that the Veteran's migrainous vertigo disability could be productive of severe economic inadaptability.  Significantly, the April 2010 VA examiner observed that the Veteran's symptoms and severity of the migrainous vertigo disability had "generally worsened" since her prior November 2007 examination.  This observation was based upon a review of the Veteran's medical records, a physical examination of the Veteran, and with consideration of his symptoms and frequency of prostrating attacks.  During the earlier November 2007 VA examination, the Veteran was unable to report prostrating attacks that occurred on average more than once per month.  In contrast, during the April 2010 VA examination the Veteran described prostrating attacks which occurred, on average, approximately three to four times per month. 

A closer reading of the Veteran's subjective report of symptoms reveals that even these periods of flare-ups varied in duration and severity.  Per the Veteran's own reported history some of these exacerbated symptoms lasted 15 minutes, while others resulted in him having to lay in bed all day.  However, affording the Veteran all benefit of doubt, the Board finds his symptoms were capable of producing severe economic inadaptability beginning on and after April 8, 2010. 
Therefore, after resolving all doubt in the Veteran's favor, the Board finds the Veteran is entitled to an increased disability rating of 50 percent beginning on and after April 8, 2010.  As discussed in greater detail above, April 8, 2010 is the earliest date for which the evidence supports an increased rating of 50 percent disabling.  Both the objective medical evidence and the Veteran's subjective lay reports do not suggest the overall disability picture more nearly approximated a 50 percent disability evaluation prior to April 8, 2010. 

	iii.  Entitlement to an Extraschedular Evaluation: 
  
The Board has additionally considered whether the evidence of record warrants a referral for an extraschedular evaluation.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b)(1) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).   If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extra-schedular rating is warranted.  Id.  See also 38 C.F.R. § 3.321(b)(1).   Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996).  

Having reviewed this case thoroughly, and with due application of the substantive standards for the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1), the Board finds that no higher rating is warranted on an extraschedular basis.  The Board does not find that the longitudinal evidence of record shows such an exceptional disability picture that the available schedular evaluation for the service-connected migrainous vertigo disability is inadequate or impractical for evaluating a disability of the severity experienced by the Veteran.  Rather, a comparison between the level of severity and symptomatology of the Veteran's assigned evaluation with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

The Board finds the Rating Schedule, and Diagnostic Code 8100, allow for consideration of the totality of symptoms alleged and described by the Veteran.  As noted above, Diagnostic Code 8100 allows for ratings based on the frequency and severity of "prostrating" attacks.  There is no set criterion of symptoms the Board is limited to consider.  Rather, Diagnostic Code allows for the consideration of all symptoms, including dizziness, vomiting, nausea, photosensitivity, and severity of pain.  Diagnostic Code 8100 is further tailored to a veteran's specific tolerance for such symptoms because it is based upon the frequency of prostrating attacks.  Therefore, the Board finds there are no symptoms experienced by the veteran which are not described or accounted for in the application of Diagnostic Code 8100. 

The Board further finds that any allegation or report of missed time from work due to the Veteran's migrainous vertigo disability is fully addressed by the assigned schedular criteria.  VA regulations specify that the assignment of a schedular disability evaluation inherently contemplates the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  As such, factors such as requiring periodic medical attention are clearly contemplated in the rating schedule and by the assignment of the staged ratings discussed above.  Furthermore, the Veteran was awarded entitlement to a total disability based upon individual unemployability beginning on and after April 8, 2010, based in part on his migrainous vertigo disability.  See March 2011 Rating Decision.  

Lastly, the Board notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability.  Specifically, neither the Veteran nor his representative have identified any other symptom resulting from the combined effect of the Veteran's service-connected disabilities which are not contemplated by in the rating criteria and assigned schedular evaluations for those disabilities.  

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected right knee disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

	(CONTINUED ON NEXT PAGE)



ORDER

Subject to the provisions governing the award of monetary benefits, an increased rating of 30 percent for the service-connected migrainous vertigo disability is granted effective November 26, 2007. 

Subject to the provisions governing the award of monetary benefits, an increased rating of 50 percent for the service-connected migrainous vertigo disability is granted effective April 8, 2010. 




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


